Scott, Judge,
delivered the opinion of the court.
There is no policy in encouraging carelessness or laxity in criminal pleadings. When any departure from the required form is tolerated, it, instead of being regarded as a beacon to warn the pleader of danger, is instantly seized upon as a precedent and urged as a reason why there should be a greater relaxation of the rule requiring the observance of forms. In this way the courts will be led step by step to the subversion of all order in the administration of the criminal code. When a man is called upon to defend himself against the charge of having violated the law, it is not unreasonable that he should require the accusation against him to be in sensible language.
The 33d section of the act to establish courts of record and prescribe their powers and duties enacts that “ all writs, process, proceedings and records in any court shall be in the English language, (except that the proper and known names of process and technical words may be expressed in the language heretofore and now commonly used,) and shall be made out on paper or parchment in a fair, legible character, in words at length and not abbreviated; but such abbreviations as are commonly used in the English language may be used, and numbers may be expressed by Arabic figures, or Roman numerals, in the customary way.”
The letters composing “ congration” do not make an abbreviation commonly used in our language. Nor do they make an abbreviation which is commonly used for the word “ congregation.” If “ congration” is not an abbreviation, then it is no word at all known to our language. It is well settled that offences must be described in the language of the statute by which they are created. It is an absurdity to say that a man disturbed a “ congration” of people. It is, we conceive, no answer to the objection that we can conjecture what was intended by the pleader. The accused has a right *422to have the accusation preferred against him in legal language before he is called upon to plead to it, and there is no propriety in indulging circuit attorneys in such gross carelessness, who, so far from profiting by their past errors, would have them all precedents for still greater errors.
Judge Ryland concurring,
the judgment will be affirmed;
Judge Leonard absent.